Order entered September 3, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00214-CR

                         ANTHONY TERRENCE SMITH, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-71255-V

                                           ORDER
          Appellant’s brief was originally due May 29, 2014. On August 4, 2014, this Court

adopted the trial court’s findings that appellant is indigent and desires to pursue the appeal and

that counsel William Barr represented to the trial court that appellant’s brief would be filed by

August 18, 2014. We ordered that appellant’s brief be filed by August 18, 2014. We further

warned counsel William Barr that if the brief was not filed by that date, we would order him

removed as appellant’s attorney and would order the trial court to appoint new counsel to

represent appellant in this appeal. To date, Mr. Barr has neither filed appellant’s brief nor

communicated with the Court regarding the appeal.

          Accordingly, we ORDER William Barr removed as appellant’s appointed attorney of

record.
        We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit a supplemental record containing the order appointing new counsel to this Court

within FIFTEEN DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Lawrence Mitchell, Presiding Judge, 292nd Judicial District Court, and to counsel for

all parties.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated fifteen days from the date of this order or when the order appointing new counsel is

received.

                                                    /s/     DAVID EVANS
                                                            JUSTICE